Citation Nr: 1443326	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-31 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  His military decorations include the Combat Action Ribbon.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2013 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record in the Virtual VA e-folder.  In January 2014, the Board remanded this case for additional development.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders, which include medical evidence which was of record at the time of issuance of the most recent supplemental statement of the case (SSOC) in August 2014.  

The Veteran is in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective May 31, 2012.  

In April 2012, the Veteran indicated that he was seeking service connection for hemorrhoids.  This matter was referred to the Agency of Original Jurisdiction (AOJ) in the January 2014 remand, but the record does not reflect that it has yet been adjudicated.  The issue of entitlement to service connection for hemorrhoids has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  




FINDING OF FACT

The Veteran's right and left knee disorders are not attributable to service and degenerative joint disease (DJD) of the right and left knees was not manifest during or within one year of the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for right and left knee disorders are not met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file/e-folder contains the Veteran's STRs, PMRs, VA medical records (VAMRs), and Social Security Administration (SSA) records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The claims for service connection were remanded in January 2014 in order to obtain outstanding evidence and afford the Veteran a VA examination to evaluate his claimed right and left knee disorders.  The AOJ was instructed to make a specific request for treatment records from the Houston VA Medical Center (VAMC), to include the Conroe VA outpatient clinic (OPC), dated prior to July 2007 and since August 2013, and any private treatment dated since August 2007, to include as referenced during VA treatment in March 2009.  VA treatment records dated since August 2013 were subsequently obtained.  While the AOJ requested VA treatment records dated prior to July 2007, the VAMC provided a negative response to this request in June 2014.  

Despite the fact that the Veteran testified during the July 2013 hearing that he received treatment for his knees at the Houston VAMC within a month or two of separation from service, an August 2007 record from the Conroe OPC indicates that the Veteran was new to VA.  In a July 2014 statement, the Veteran asked VA to obtain his records from the Houston VAMC and the Conroe OPC from July 2007 to the present.  In light of the negative response from the Houston VAMC in June 2014, the fact that the August 2007 VA treatment record indicates that the Veteran was new to VA, and the Veteran's own July 2014 request that VA treatment records dated from July 2007 to the present be obtained, no further action with regard to attempting to obtain VA treatment records dated prior to July 2007 is warranted.  See 38 C.F.R. § 3.159(c)(2).  

In July 2014, the AOJ asked the Veteran to provide authorization for VA to obtain any private treatment dated since August 2007, to include as referenced during VA treatment in March 2009.  In his response the following month, the Veteran responded that he only received VA treatment at the Houston VAMC and Conroe OPC and added that he had no non-VA medical records to submit.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not provided a release form for additional private treatment records dated since August 2007 (rather, he specifically responded in August 2014 that he did not have any non-VA medical records to submit); it is not possible for VA to obtain them; hence, no further action in this regard is warranted.  The Board also instructed in January 2014 that the Veteran's SSA records be associated with the claims file/e-folder.  These records are now included in the record before the Board.  

In January 2014, the Board instructed that the Veteran should be afforded a VA examination to determine the etiology of his right and left knee disorders.  The examiner was to provide an opinion as to whether the Veteran had any disorder of the right and/or left knee, present at any time since August 2007, which began during active service or was related to any incident of service.  In rendering the requested opinion, the examiner was to consider a September 1968 service treatment record documenting a motor bike accident and the Veteran's September 2007 statement in which he described injuring his knees in Vietnam and reported that he still had problems with his knees.  The Board advised the examiner that the Veteran was competent to report in-service injuries and that his account of what occurred in combat service must be presumed credible.  

The Veteran underwent VA examination in August 2014.  The examiner reviewed the e-folder and provided an etiological opinion regarding the claimed right and left knee disorders.  The examiner discussed the September 1968 service treatment record documenting a motor bike accident and the Veteran's reported history of injury to his knees in Vietnam in explaining his opinion.  While the VA examiner opined that the Veteran's report regarding the motorcycle accident was confabulatory, such determination does not render his opinion inadequate because, as discussed below, the Board has determined that the Veteran's report of a motorcycle accident in Vietnam is not credible in light of the other evidence of record.  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  Accordingly, and as will be discussed further below, the August 2014 VA examination report is adequate.  See Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

In light of the above, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In his July 2014 statement, the Veteran reported that he only received treatment at the Houston VAMC and the Conroe OPC and asked that his records from July 2007 to the present be obtained.  The most recent VA treatment records associated with the e-folder are dated in January 2014.  However, during the August 2014 VA examination, the examiner (who acknowledged review of the e-folder and VA medical records) noted that the Veteran received VA care and medication for his knees and was most recently evaluated for his knees on a clinical basis in July 2013.  Accordingly, as the record does not reflect that the Veteran has received additional pertinent VA treatment dated since January 2014, remand to obtain more recent VA treatment records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

During private treatment for right knee pain in July 2007, the Veteran described treatment in San Antonio in 2003, when he underwent approximately 2 to 3 cortisone injections.  These private treatment records dated in 2003 have not been associated with the claims file/e-folder; however, the Veteran has not adequately identified and provided a release to allow VA to obtain them.  In the August 2007 VCAA letter, the RO advised the Veteran that, if he wanted VA to obtain medical reports for him he should complete and return the attached VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA).  The Veteran returned a VA Form 21-4142 to allow VA to obtain records from Dr. R.J.D. in Cleveland, Texas, in September 2007, and records from this physician were subsequently requested and associated with the claims file.  In a January 2014 letter, the AOJ noted that the Veteran had reported receiving treatment from VA and non-VA medical providers and asked him to complete and return an enclosed VA Form 21-4142 for each health care provider so that VA could obtain treatment information.  The Veteran has not submitted a release to allow VA to obtain private treatment records dated in 2003; rather, he indicated in August 2014 that he had no non-VA medical records to submit.  Accordingly, no further action with regard to attempting to obtain additional private treatment records is necessary.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the Board hearing, the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims for service connection for right and left knee disorders, and sought to identify any further development required to help substantiate the claims. These actions satisfied the Veterans Law Judge's duty to fully explain the issues on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.



Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

Although the Veteran has been diagnosed with right and left knee disorders, there is no probative evidence linking these disorders to any incident of service and the claims will be denied.

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. at 1338-39.  

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Service treatment records document that, in an April 1968 Report of Medical History, the Veteran denied swollen or painful joints; bone, joint, or other deformity; and a "trick" or locked knee.  He indicated that he was in a wreck and had four broken bones in his mouth and a broken bone in his left foot.  On enlistment examination that date, clinical evaluation of the lower extremities was normal.  The Veteran was found to be qualified for enlistment.  
Stamps on the enlistment examination dated in May 1968 and on the date of entry into service in September 1968 reflect that the Veteran underwent physical inspection with no additional defects discovered.  He was found to be fit for military service.  Two days after entry into service, the Veteran was examined at the Marine Corps Recruiting Depot in San Diego.  The examiner commented that, in addition to defects noted on the original SF 88 (Report of Medical Examination), the Veteran had lordosis.  The examiner also noted that the SF 89 (Report of Medical History) was reviewed and the following changes were made:  the Veteran "claim[ed] injury to knees on motor bike in auto accident - see M.O. - duty."  The Veteran was given a PULHES score of 1 for his lower extremities, reflecting a high level of physical fitness.  [The "PULHES" medical profile system is designed to reflect the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).]

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which a preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also 38 U.S.C. § 1111.  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  38 U.S.C. § 1111; Wagner, 370 F3d. at 1345.

A knee condition was not noted upon entry into service; rather, on enlistment examination in April 1968, clinical evaluation of lower extremities was normal.  The Veteran was found to be qualified for enlistment.  Again in May 1968 and on the date of entry into service in September 1968 the Veteran underwent physical inspection with no additional defects discovered and was found to be fit for military service.  Accordingly, presumption of soundness applies as to the Veteran's claimed right and left knee disorders.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's right or left knee disorder preexisted service, it must find (1) that clear and unmistakable evidence shows that the condition preexisted service; and (2) that clear and unmistakable evidence shows that the condition was not aggravated by service.  Horn v. Shinseki, 25 Vet.App. 231, 234 (2012).

Although the Veteran claimed an injury to his knees on a motor bike in an auto accident during his examination two days after entry into service, and the examiner noted that this claimed knee injury should be added to the Veteran's Report of Medical History, a "[h]istory of preservice existence of conditions recorded at the time of [entrance] examination does not constitute notation of such conditions but will be considered together with all other material evidence in determinations as to inception."  38 C.F.R. § 3.304(b)(1).  In other words, the notation in an entrance medical history questionnaire, standing alone, does not rebut the presumption of soundness.  

There is no other evidence indicating that the Veteran's right or left knee disorder pre-existed his entrance into service; rather, during a September 2008 VA posttraumatic stress disorder (PTSD) examination, the Veteran reported that he did not have any significant medical problems before he joined the military service.  In light of the above, the evidence does not clearly and unmistakably establish that a right or left knee disorder pre-existed service.  As there is not clear and unmistakable evidence establishing that the Veteran had a pre-existing right or left knee disorder at entry into service, he is presumed sound at entrance.  Consequently, the claims are for direct service connection.

The record reflects that the Veteran underwent right and left total knee arthroplasties for DJD during the pendency of the appeal.   Thus, the first element of each service connection claim is satisfied.  Hickson, 12 Vet. App. at 253.  

The Veteran has asserted that he injured his knees during an in-service motorcycle accident.  Service treatment records include the September 1968 note, dated two days after entry into service, indicating that the Veteran claimed an injury to his knees in a motor bike accident and his Report of Medical History should be updated.  This note does not state when the reported injury occurred.  The Veteran has, however, repeatedly described an in-service motorcycle accident in Vietnam.  A July 2007 private treatment record documents the Veteran's complaint of right knee pain for over 30 years and his report of injuring it during service in Vietnam.  In a September 2007 statement, the Veteran reported that he was in an accident in Vietnam in which he hurt his bilateral knees.  A May 2008 VA treatment record reflects that the Veteran underwent orthopedic surgery consultation for chronic right knee pain.  At that time, he stated that he was involved in a motor vehicle accident in Vietnam and was never treated.  VA consultation requests dated in December 2007 and April and August 2008 indicate that the Veteran complained of chronic right knee pain and recorded as history of injury "injured in Vietnam."  

In his August 2009 VA Form 9, the Veteran reported that he was involved in a motorcycle accident in Vietnam, stating that he was assigned duties in local villages and used the motorcycle as transportation.  He reported that he needed stitches in his right knee as a result of this accident.  A March 2011 Report of Contact reflects the Veteran's report that his right knee scars were from wounds obtained in Vietnam.  During the July 2013 hearing, the Veteran indicated that he was involved in a motorcycle accident in Vietnam during the course of his official duties.  He testified that the accident occurred when he was "Just going from one place to another."  He testified that he was not under attack at the time the motorcycle accident happened, but reported that there was a "whiteout" and he did not see a culvert, which he hit.  He testified that he went to sick call for his knees following the motorcycle accident in Vietnam and indicated that there should be a record of such treatment in his service treatment records.  He added that he also received follow-up treatment for his knees during service after the reported accident.  

The Veteran is competent to report in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  During the July 2013 hearing, the undersigned indicated that it was clear that the Veteran was involved in some type of motorcycle accident in service, and advised him that what he told him about what happened in combat was presumed credible.  However, after reviewing the entire evidence of record, in light of his inconsistent descriptions regarding his reported injury, the Board finds his reports of an in-service injury to knees during a motorcycle accident in Vietnam not to be credible.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Despite his assertions regarding the claimed accident in Vietnam, during VA mental health treatment in September 2007, the Veteran reported that he served in the infantry in Vietnam, but was never wounded, injured, or hospitalized.  Similarly, during the September 2008 VA PTSD examination, the Veteran reported that he served in a war zone in Vietnam and engaged in combat activities, but stated that he did not sustain any wounds.  Additionally, while the Veteran has, at times, reported that he received in-service treatment following the claimed knee injuries resulting from a motorcycle accident in Vietnam (as reported in his August 2009 VA Form 9 and during the July 2013 hearing) he reported during his May 2008 orthopedic surgery consultation for chronic right knee pain that he was involved in a motor vehicle accident in Vietnam and was never treated.  The inconsistencies in the Veteran's reports regarding his claimed in-service knee injuries from a motorcycle accident in Vietnam are significant in this case and unlikely to be the product of mere differences in the retelling of the same story.  Accordingly, the assertion that the Veteran suffered right and left knee injuries as a result of a motorcycle accident in Vietnam is not credible.  

As indicated above, the Veteran's military decorations include the Combat Action Ribbon.  In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although the Veteran served in combat, he does not contend, nor does the evidence indicate, that the claimed in-service motorcycle accident occurred in combat with the enemy.  For VA purposes, the phrase "engaged in combat with the enemy" requires that the Veteran have "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  See VAOPGCPREC 12-99 (October 18, 1999).  The Veteran specifically testified in July 2013 that he was not under enemy attack at the time the claimed motorcycle accident occurred; rather, he hit a culvert during a whiteout.  Therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a veteran who engaged in combat with the enemy is not for application.

While the September 1968 record dated two days after entry into service reports that the Veteran claimed an injury to his knees in a motor bike accident, service treatment records are negative for diagnoses of or treatment for right or left knee disabilities, with the exception of a two inch scar on the right knee being noted on separation examination in April 1970, at which time, clinical evaluation of the lower extremities was normal.  At the time his history of a reported motor bike injury to the knees was recorded in September 1968, the Veteran was found to have a high level of fitness with regard to his lower extremities on the PULHES profile. During the July 2013 hearing, the Veteran testified that his duties as an infantryman/rifleman in service involved a lot of walking, standing, and crawling.  The Veteran is competent to report that he did a lot of walking, standing, and crawling during service, and the Board accepts this report as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).   The case, therefore, turns on whether or not there is a nexus between the Veteran's current right and left knee disorders and service.  

There is evidence of DJD of both the right and left knees during the pendency of the appeal and, therefore, service connection based on chronicity or continuity of symptomatology is for consideration, as arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a).  In his August 2007 claim for service connection, the Veteran reported that his knee disability began in 1970.  During private treatment in July 2007, the Veteran reported that he had had right knee pain for over 30 years, and had injured his knee during service in Vietnam.  In a September 2007 statement, the Veteran reported that he was in an accident in Vietnam in which he hurt his bilateral knees and still had problems with his knees.  During the July 2013 hearing, the Veteran testified that he started to have trouble with his legs and knees after his reported in-service accident, and indicated that his problems had gotten worse.  

Although the Veteran has reported a continuity of symptomatology of knee problems since service, particularly as reported in his September 2007 statement and during the July 2013 hearing, other evidence of record is inconsistent with this report.  For example, during private urological treatment in May 2005, the Veteran denied any swelling, stiffness, joint pain, or bone pain on review of the musculoskeletal system.  VA consultation requests dated in December 2007 and April and August 2008 indicate that the Veteran complained of chronic right knee pain for months.  In discussing his medical problems since leaving service during the September 2008 VA PTSD examination, the Veteran reported that he had arthritis since 1980.  

During February and March 2010 physicals, the Veteran reported left knee pain and problems for the past 10 years with worsening pain.  The December 2007 and April and August 2008 reports of right knee pain for months, the Veteran's September 2008 report of arthritis since 1980,  and the February and March 2010 reports of left knee pain and problems for 10 years are inconsistent with the assertion of a continuity of symptomatology since service.  As these inconsistencies are not insignificant, the Board finds the Veteran's report of continuous knee symptoms since service not to be credible.  See Madden, 125 F.3d at 1481; Caluza, 7 Vet. App. at 512.  Thus, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.

In August 2014, the Veteran was afforded a VA examination to obtain an etiological opinion regarding his claimed right and left knee disorders.  In responding to whether the Veteran had or had ever had a knee and/or lower leg condition, the examiner diagnosed status post stable total knee arthroplasty, right 2008, left 2010.  He indicated that the Veteran experienced chronic residuals, bilaterally, consisting of severe painful motion or weakness, fibrosis, and swelling.  The examiner reported that range of motion did not conform to the normal range of motion but was normal for the Veteran because of his body habitus, described as morbid obesity.  The examiner commented later in the report that the Veteran's gross deficit in range of motion was due to post-operative fibrosis and, as previously mentioned was more likely than not secondary to morbid obesity.  

The VA examiner opined that the Veteran's claimed bilateral knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He provided a rationale for this opinion, stating that multiple interviews indicated that the Veteran was capable of variations in his clinical history, apparently to meet the perceived need at the time.  In support of this statement, the examiner cited the Veteran's denial of any knee problems in his April 1968 Report of Medical History at enlistment and his report at the Marine Corps Recruit Depot two days after entry into service that he claimed an injury to his knees on a motor bike in an auto accident.  The examiner observed that there were no available records on review reporting the Veteran seeking medical care for his knees while on active duty.  The examiner specifically acknowledged the report of a two inch right knee scar on separation examination in April 1970, but noted that the knee was found to be normal on examination.  The examiner opined that the Veteran's right knee condition had no definitive diagnosis made while on active duty and was neither mentioned on entrance nor exit examination.  He opined that the right knee condition did not progress to the extent where total joint replacement was needed on active duty; rather, this occurred as a result of degenerative changes much later in life.  

As indicative of the lack of the claimed nexus of the injury to service, the examiner stated that, as of 2007, when the Veteran first filed his claim for service connection for his right knee, the etiology was DJD and diabetes mellitus, both secondary to morbid obesity.  He added that the condition had progressed to include both the right and left knees and had required total knee arthroplasties of both joints.  

The examiner specifically addressed the Veteran's report of having ridden a motorcycle to various locations while performing his mission.  The examiner opined that this report was thought to be confabulatory.  The VA examiner indicated that he had discussed this portion of the claim amongst local examiners who had been deployed "in-country", i.e., in Vietnam and other similar developing locales, and the Veteran's report, "was thought to be confabulation and not believable, since a person would be openly vulnerable to compromise via ambush, kidnapping, fixed directional mine or booby-trap (now termed IED) or other forms of being KIA, WIA, or MIA, not mention in absolute total contradiction to all established regulations for safety and security of personnel."  The examiner also observed that the Veteran informed him that he was not made aware of filing for VA benefits when leaving the USMC; however, the examiner noted that the Veteran had executed a request for Educational Assistance in April 1970.  

The examiner added that there was no indication of follow-up knee care per search of available records until report to VA in July 2007, representing a gap of 37 years.  The examiner concluded by stating that there was no evidence of chronic or on-going medical condition associated with and/or aggravated by Veteran's military service - that is, directly addressing the lack of a nexus between service and the disability.

The Board has considered that the VA examiner's opinion was based on a finding that the Veteran's reported motorcycle accident injury in Vietnam was confabulatory and there were no available records reporting the Veteran seeking medical care for his knees while on active duty.  Where a Veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

As discussed above, however, the Board finds the Veteran's reports of in-service knee injury resulting from a reported motorcycle accident in Vietnam not to be credible.  Similarly, while the Veteran has, at times, reported in-service treatment for his claimed knee injuries following the reported motorcycle accident in Vietnam, as discussed above, he has also denied in-service treatment.  In light of these inconsistencies, the Board has also found the Veteran's report of in-service knee treatment not to be credible.  Therefore, to the extent that the VA examiner's opinion was based on the absence of documentation of complaints regarding or treatment for the knees in the service treatment records, the opinion is adequate.  Significantly, the VA examiner specifically considered and addressed the notation of a right knee scar on separation examination in April 1970 and the Veteran's assertions regarding his history.  

The August 2014 VA examiner indicated that there was no indication of follow-up knee care per search of available records until report to VA in July 2007.  While he did not specifically discuss private treatment records dated in June and July 2007 documenting complaints regarding and treatment for the knees in providing the explanation for his opinion, the July 2007 private records were summarized in the VA examination report and the findings pertaining to the knees in June and July 2007 are consistent with the examiner's conclusion that there was a gap of 37 years regarding knee treatment following service.  Importantly, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo, 26 Vet. App. at 105; see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  Thus, the examiner's failure to specifically discuss a June 2007 private treatment record which includes a diagnosis of arthritis of knees does not render his opinion inadequate.  

The August 2014 opinion is highly probative regarding the question of whether the Veteran's right or left knee disorders are related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, the August 2014 VA examiner reviewed the record, interviewed and examined the Veteran, considered his reported history, and provided a negative nexus opinion regarding the relationship between his claimed right and left knee disorders and service.  This opinion was supported by a rationale and, notably, the examiner determined that the etiology of the claimed right knee disorder was DJD and diabetes mellitus, both secondary to morbid obesity, and commented that the condition had progressed to include both the right and left knees.  The examiner, after having reviewed the record and examining the Veteran, concluded that there was no evidence of a chronic or ongoing medical condition associated with and/or aggravated by the Veteran's military service.  

Thus, the only competent, probative (persuasive) opinion on the question of whether the Veteran's current right and/or left knee disorders are related to service weighs against the claims for service connection. The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claims for service connection.

Additionally, there is no evidence of DJD of the right or left knees manifested to a compensable degree within one year of separation from service.  A June 2007 private treatment record includes a diagnosis of arthritis of knees and a July 2007 private treatment record reflects that X-rays revealed bilateral knee severe medial compartment and patellofemoral arthritis with severe varus alignment per radiographs.  A November 2008 VA physical therapy note regarding rehabilitation of the right knee following an October 2008 total knee arthroplasty indicates that the Veteran had a longstanding history of knee pain secondary to arthritis prior to surgery.  There is, however, no X-ray evidence of DJD/arthritis in either knee within one year of separation from service. Thus, service connection is not warranted for the right or left knee disorder on a presumptive basis. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the medical evidence, the Board has considered the Veteran's contention that he has current right and left knee disorders related to service.  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of medicine.  The Board therefore finds that the etiology of his current right and left knee disorders is beyond his competence.  Moreover, the question of etiology of these conditions is complex in nature.   Therefore, to the extent he has asserted that he has right and left knee disorders related to service, the Board finds such assertions to be of little probative value, especially in relation to the August 2014 VA examiner's opinion, as the Veteran is not competent to opine on these complex medical questions.  His contentions regarding etiology of his current right and left knee disorders are outweighed by the medical evidence of record, specifically the opinion of the August 2014 VA examiner.

The claims are denied on the basis that there is no connection (i.e., "nexus") between any claimed in-service incident and the current disorder.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left knee disorder is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


